Per Curiam.

The board found that respondent violated DR 7-106(C)(6) on the basis of a letter to the editor. However, DR 7-106(C)(6) governs only conduct by a lawyer “appearing in his professional capacity before a tribunal.” We find no violation of DR 7-106(C)(6) as to any of respondent’s letters to the editor. We concur in the rest of the board’s findings. However, we modify the recommended sanctions. Thomas G. Nicholson is hereby suspended from the practice of law in Ohio for six months, with the six-month suspension suspended. His conduct is to be monitored by the Crawford County Bar Association for a probationary period of one year. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick and F.E. Sweeney, JJ., concur.
Pfeifer, J., not participating.